Exhibit 10-e-1

SECOND AMENDMENT

TO

NORDSON CORPORATION

EXCESS DEFINED BENEFIT RETIREMENT PLAN

The Nordson Corporation Excess Defined Benefit Retirement Plan (hereinafter
referred to as the “Plan”), as originally established for the benefit of certain
designated salaried employees effective as of November 1, 1985, and as amended
on one subsequent occasion, is hereby further amended, effective upon execution
hereof, to add new Section 2.4 as follows:

2.4 VESTING OF BENEFITS. Notwithstanding any provision of the Plan other than
Section 6.6 to the contrary, the excess pension benefit of each eligible
Employee determined as if he were to terminate employment on December 31, 1993,
shall be fully vested and nonforfeitable on December 31, 1993.

EXECUTED at Westlake, Ohio this             day of             , 1993.

 

 

 

 

NORDSON CORPORATION

 

 

By

 

 

 

 

Title 

 

 

 